       Case 2:20-cv-00290-CKD Document 11 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PETER JON ELLIS,                                     No. 2:20-cv-00290-CKD-P
12                          Plaintiff,
13            v.                                           ORDER
14    EL DORADO COUNTY SHERIFF’S
      DEPARTMENT NARCOTIC TASK
15    FORCE,
16                          Defendants.
17

18            Plaintiff is a county inmate proceeding pro se in this civil rights action filed pursuant to

19   42 U.S.C. § 1983. On May 15, 2020, plaintiff filed a notice to voluntarily dismiss this case. In

20   light of the voluntary dismissal entered on May 26, 2020, the court will vacate its order granting

21   plaintiff in forma pauperis status and requiring the filing fee to be collected from plaintiff’s

22   inmate trust account. ECF No. 8.

23          Accordingly, IT IS HEREBY ORDERED that:

24          1. The portion of the screening order entered on April 16, 2020 (ECF No. 7) granting

25                 plaintiff in forma pauperis status is vacated.

26          2. The corresponding order to the El Dorado County Sheriff’s Department directing

27                 monthly payments to be collected from plaintiff’s inmate trust account (ECF No. 8) is

28                 also vacated.
                                                           1
        Case 2:20-cv-00290-CKD Document 11 Filed 05/27/20 Page 2 of 2

 1           3. The Clerk of Court is directed to serve a courtesy copy of this order on the El Dorado

 2               County Sheriff’s Department and the Finance Unit of the Court.

 3   Dated: May 27, 2020
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11   12/elli0290.vacateIFP.docx

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
